                  Case 20-10343-LSS       Doc 1671     Filed 11/16/20      Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                            Debtors.


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

             PLEASE TAKE NOTICE that the undersigned attorneys hereby enter their appearance for

Clarendon America Insurance Company (“Claredon”) pursuant to section 1109(b) of title 11 of the

United States Code, 11 U.S.C. §§ 101 et seq., Rules 2002, 3017, 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure, and Rule 2002-1(d) of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware, and request that

copies of all pleadings, motions, notices and other papers filed or served in this bankruptcy case,

be served upon Claredon through their undersigned attorneys as follows:

              Matthew G. Summers                         Brett Grindrod
              Chantelle D. McClamb                       Harry Lee
              BALLARD SPAHR LLP                          John O’Connor
              919 N. Market Street, 11th Floor           STEPTOE & JOHNSON LLP
              Wilmington, Delaware 19801-3034            1330 Connecticut Avenue, N.W.
              Telephone: (302) 252-4428                  Washington, DC 20036
              Facsimile: (302) 252-4466                  Telephone: (202) 429-8078
              E-mail: summersm@ballardspahr.com          Facsimile: (202) 429-3902
                      mcclambc@ballardspahr.com          E-mail: hlee@steptoe.com
                                                                 joconnor@steptoe.com
                                                                 bgrindrod@steptoe.com



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038
                Case 20-10343-LSS        Doc 1671       Filed 11/16/20     Page 2 of 4




        PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, whether formal or informal,

and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile,

or otherwise.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Request

for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be deemed

or construed to constitute a waiver of any substantive or procedural right of Claredon including,

without limitation, (i) the right to have final orders in non-core matters entered only after de novo

review by the United States District Court for the District of Delaware (the “District Court”), (ii)

the right to trial by jury in any proceeding related to these cases or any case, controversy, or

proceeding related to these cases, (iii) the right to have the District Court withdraw the reference

in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have any matter

in which this Court, absent consent of the parties, cannot enter final orders or judgments consistent

with Article III of the United States Constitution heard by the District Court, or (v) any other rights,

claims, actions, defenses, setoffs, or recoupments to which Claredon is or may be entitled, in law

or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved. Unless and until Claredon expressly states otherwise, Claredon does not consent to the

entry of final orders or judgments by this Court if it is determined that this Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.



DMEAST #42660003 v1                                2
              Case 20-10343-LSS   Doc 1671   Filed 11/16/20    Page 3 of 4




Dated: November 16, 2020
Wilmington, Delaware                  /s/ Matthew G. Summers
                                      Matthew G. Summers (DE No. 5533)
                                      Chantelle D. McClamb (DE No. 5978)
                                      BALLARD SPAHR LLP
                                      919 N. Market Street, 11th Floor
                                      Wilmington, Delaware 19801-3034
                                      Telephone: (302) 252-4428
                                      Facsimile: (302) 252-4466
                                      E-mail: summersm@ballardspahr.com
                                              mcclambc@ballardpshar.com

                                             -and-

                                      Harry Lee*
                                      John O’Connor*
                                      Brett Grindrod*
                                      STEPTOE & JOHNSON LLP
                                      1330 Connecticut Avenue NW
                                      Washington, DC 20036
                                      Telephone: (202) 429-8078
                                      Facsimile: (202) 429-3902
                                      E-mail: hlee@steptoe.com
                                               joconnor@steptoe.com
                                               bgrindrod@steptoe.com
                                      (*Motions for pro hac vice admission to be filed)

                                      Attorneys for Claredon America Insurance
                                      Company




DMEAST #42660003 v1                      3
              Case 20-10343-LSS        Doc 1671     Filed 11/16/20     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Matthew G. Summers, hereby certify that, on this 16th day of November, 2020, I caused

a true and correct copy of the foregoing Notice of Appearance and Request for Notices to be

served via CM/ECF on all parties who have registered for electronic service in these cases.



Dated: November 16, 2020
Wilmington, Delaware
                                             /s/ Matthew G. Summers
                                             Matthew G. Summers (DE No. 5533)
                                             BALLARD SPAHR LLP




DMEAST #42660003 v1
